DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed August 8, 2022.
Claims 1-2, 4, 6-12, 14-18, 20-22, and 37-38 are allowable. Claims 34-36, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on August 12, 2021, is hereby withdrawn and claims 34-36 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-2, 4, 6-12, 14-18, and 20-40 are currently pending wherein claims 1-2, 4, 6-12, 14-18, 20-33, and 37-38 read on a composition, claim 34 reads on a method for preparing the composition of claim 1, claims 35-36 read on a method of bioprinting using the composition of claim 1, claim 39 reads on a composition from polymerizing the composition of claim 1, and claim 40 reads on a composition obtained from the composition of claim 38.

Allowable Subject Matter
Claims 1-2, 4, 6-12, 14-18, and 20-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Duan et al (CN 10397453).

Summary of claim 1:
A composition, comprising:
(a) a photopolymerizable substance;
(b) a thiol;
(c) a photoinitiator;
(d) a thermosensitive polymer; and
(e) water
wherein the photopolymerizable substance is a monomer, an oligomer, or a polymeric long- chain substance, and wherein the monomer, oligomer or polymeric long-chain substance may be used to form one or more of the following polymers: polylactic acid, polyglycolide, polyvinyl alcohol, polyethylene glycol, polypropylene oxide, poloxamer, polyorthoester, polyanhydride, polyhydroxy acid, polydioxanone, polycarbonate, polyvinyl pyrrolidone, poly(2-ethyl-2-oxazoline), cellulose, polypeptide, heparin ethylphthalate, chondroitin sulfate, alginic acid, or copolymers containing one or more of the above polymer chain segments,
wherein the composition is homogeneous and
wherein the photopolymerizable substance, thiol, photoinitiator, and thermosensitive polymer are biocompatible.

Duan teaches a 3D bioprinting material (page 1) which contains water, a temperature-sensitive polymer (reading on a thermosensitive polymer), and a photopolymerization initiator (page 2).  However, Duan does not teach or fairly suggest the claimed composition wherein the composition contains a thiol, wherein the composition contains one of the specifically claimed compounds as the photopolymerizable substance, wherein the composition is homogeneous, and wherein the components are biocompatible.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763